



Form 10-Q [ntnx-01312018x10qxq2x18.htm]


November 20, 2017


Tyler Wall
[Address]


Dear Tyler:
Nutanix, Inc., a Delaware corporation (the “Company”), is pleased to offer you
employment with the Company on the terms described below.
1)
Position. You will start in a full-time position as the Company’s Chief Legal
Officer (your “Position”) on November 27, 2017 and will report to Dheeraj
Pandey, the Company’s Chief Executive Officer. In this role, you will be
primarily responsible for leading the worldwide Legal team. Moreover, you will
render such business and professional services in the performance of your
duties, consistent with your Position, as shall reasonably be assigned to you by
the Chief Executive Officer. This position is considered an exempt position for
purposes of federal and state law, which means that you are not eligible for
overtime pay. Additionally, your employment with the Company is contingent upon
receipt of proof of your eligibility to work in the United States (as required
by law) and completion of satisfactory reference and background checks. By
signing this letter agreement, you confirm with the Company that you are under
no contractual or other legal obligations that would prohibit you from
performing the duties of your Position with the Company.



2)
Compensation. Your starting compensation will be a semi-monthly salary of
$14,583.33, which is the equivalent of $350,000 on an annual basis, payable
based on the Company’s regular payroll dates, and in accordance with the
Company’s normal payroll procedures. This salary will be subject to adjustment
pursuant to the Company’s employee compensation policies in effect and as
amended from time to time. In addition, you will be eligible for discretionary
annual incentive compensation, with an annual target of $150,000 at 100%
achievement, under the Company’s Executive Bonus Plan. This discretionary annual
incentive compensation will be subject to achievement of performance targets,
which targets will be set by the Company’s Board of Directors (the “Board”) or
its Compensation Committee (the “Compensation Committee”), as determined by the
Board, promptly after the beginning of each fiscal year. Achievement of the
performance targets and payment of your incentive compensation shall be
determined, in good faith, by the Board or the Compensation Committee (if so
delegated by the Board) in its sole discretion. The annual incentive
compensation paid to you under the Executive Bonus Plan for the Company’s 2018
fiscal year, if any, will be pro-rated based on your time of service during such
fiscal year. Your base salary and your annual incentive compensation opportunity
will be reviewed annually by the Board or the Compensation Committee (if so
delegated by the Board) based on your performance and/or external compensation
consultant recommendations.



3)
Employee Benefits. As a regular employee of the Company, you will be eligible to
participate in a number of Company-sponsored benefits. In addition, you will be
entitled to paid vacation in accordance with the Company's vacation policy. You
should note that the Company might modify job titles, salaries, and benefits
from time to time, as it deems necessary.












--------------------------------------------------------------------------------





4)
Restricted Stock Units. Subject to the approval of the Board, you will be
granted 300,000 restricted stock units (the “RSUs”), which represent the right
to receive 300,000 shares of Nutanix common stock if specific vesting
requirements are satisfied. The RSUs will be subject to the terms and conditions
applicable to RSUs granted under the Company’s 2016 Equity Incentive Plan (the
“Plan”), as described in the Plan, as well as in one or more restricted stock
unit agreements (“RSU Agreements”) which you will be required to sign. You
should consult with your own tax advisor concerning the tax risks associated
with accepting RSUs that cover the Company’s common stock. Subject to the
approval of the Board and your continuous service with the Company, as described
in the applicable RSU Agreements, the shares subject to the RSUs will vest as
follows: the “Vesting Commencement Date” for the RSUs will be the first March
15th, June 15th, September 15th, or December 15th, whichever is closest,
following your employment start date; 25% of the RSUs will vest on the one-year
anniversary of the Vesting Commencement Date (or, if such date falls on a
weekend or a U.S. stock market holiday, the first business day thereafter), and
1/16th of the RSUs will vest in quarterly installments thereafter on the 15th
day of the applicable month (or, if such date falls on a weekend or a U.S. stock
market holiday, the first business day thereafter), so as to be 100% vested on
the date that is the four-year anniversary of the Vesting Commencement Date (the
foregoing schedule, the “Vesting Schedule”). In the event that your continuous
service ceases prior to each applicable vesting date in the Vesting Schedule,
then any unvested portion of the RSUs and your right to acquire any shares
subject to such unvested portion of the RSUs will immediately terminate.



5)
Change of Control. Subject to designation by the Compensation Committee of you
as an Eligible Employee (as defined in the CoC Policy, defined below) and
provided you have executed a Participation Agreement in the form attached hereto
as Exhibit A (the “Participation Agreement”), you will eligible to participate
in the Company’s Change of Control and Severance Policy (“CoC Policy”) at the
Tier 2 Level. A copy of the CoC Policy and the Participation Agreement are
attached hereto as Exhibit A.



6)
Confidential Information and Invention Assignment Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s enclosed standard Confidential Information and
Inventions Assignment Agreement (“CIIAA”), which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company, and non‑disclosure of Company proprietary
information. Please note that we must receive your signed CIIAA before your
first day of employment. A copy of the CIIAA is attached hereto as Exhibit B.



7)
At-Will Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations which may have been
made to you are superseded by this offer. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Company’s Chief Executive Officer.



8)
Conditions. As a Company employee, you will be expected to abide by the
Company’s rules and standards. Specifically, you acknowledge that you have read
and that you understand the Company’s rules of conduct which are included in the
Company Handbook.



9)
Outside Activities. While you render services to the Company, you agree that you
will not engage in any other employment, consulting or other business activity
without the written consent of the






--------------------------------------------------------------------------------





Company. Similarly, you agree not to bring any third party confidential
information to the Company, including that of your former employers, and that in
performing your duties for the Company you will not in any way utilize any such
information of your former employers. In addition, while you render services to
the Company, you will not assist any person or entity in competing with the
Company, in preparing to compete with the Company or in hiring any employees or
consultants of the Company.


10)
Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to applicable withholding and payroll taxes.



11)
Governing Law. This letter agreement will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).



12)
Acknowledgment. You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, you have had
sufficient time to, and have carefully read and fully understand all the
provisions of this letter agreement, and you are knowingly and voluntarily
entering into this letter agreement.



13)
Entire Agreement. This letter agreement, along with the CIIAA, the Plan, the RSU
Agreements, the CoC Policy, and the Participation Agreement (if and when
executed), set forth the terms of your employment with the Company, and
supersede and replace any prior representations, understandings or agreements,
whether oral, written or implied, between you and the Company regarding the
matters described in this letter agreement. This letter agreement, including,
but not limited to, its at-will employment provision, may not be modified or
amended except by a written agreement signed by the Chief Executive Officer of
the Company and you.















-Signature page follows-    If you wish to accept this offer, please sign and
date both the enclosed duplicate original of this letter and the enclosed
Confidential Information & Inventions Assignment Agreement and return them via
DocuSign. This offer, if not accepted, will expire at the close of business on
November 20, 2017.


We look forward to having you join us no later than November 27, 2017.
Sincerely,
Nutanix, Inc.




By /s/ Dheeraj Pandey______________
(Signature)
Name: Dheeraj Pandey
Title: Co-Founder and CEO







--------------------------------------------------------------------------------







ACCEPTED AND AGREED: I confirm I am Tyler Wall and I intend to electronically
sign this document.  I intend that my electronic signature shall be binding upon
me in the same way as my handwritten signature.


Tyler Wall


/s/ Tyler Wall    (Signature)
November 20, 2017    Date





